DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Original claim 2, filed 5/1/2020, has been de-numbered in the latter filing 5/26/2020 such that it has no claim number and the subsequent claim is numbered “2”. Appropriate correction is required.
Renumbered claim 2, filed 5/26/2020, is objected to because of the following informalities:  claim 2 depends from nonexistent claim 0. Appropriate correction is required.
Claim 51 is missing. Appropriate correction is required.
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, (unnumbered), 2, 5, 9, 20, 25, 26, 27, 30, 34, 45, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0117729 (Bharti) in view of US 2010/0260406 (Sammak) and Official Notice. 
As per claim 1, Bharti teaches a system for identifying one or more tissue types within an image patch according to a hierarchical histological taxonomy, the system comprises: a supervised digital pathology [directory] having a set of training image patches stored thereon (Bharti: para 202: “trained”; para 204: “From directory… labelled images”; para 207: “training… image tiles”; para 209: “From a directory… These files correspond to 3x3 fields of views (FOVs) with 10%, overlap”; paras 72, 77, 96, 218: labeled; para 78: “annotated data is available typically utilize pixel-wise segmentation in a supervised setting.”); and a processor in communication with the supervised digital pathology [directory] and operable to: access the set of training image patches stored in the supervised digital pathology [directory] (Bharti: See above; also see: para 204: “From directory”; para 209: “From a directory”; paras 72, 77, 96, 218: labeled; para 78: supervised; Fig. 1); develop a feature extractor to generate a training feature vector identifying one or more training tissue segments in each training image patch in the set of training image patches (Bharti: paras 69, 73, 74; para 72: “deep neural network model 212 is trained using a training input array 208 that includes labeled and/or defined images”; para 78: “annotated data is available typically utilize pixel-wise segmentation in a supervised setting… FCNs used for semantic image segmentation”; para 96: “trained using a set of labeled/defined images”; para 209: “files were selected for image-level feature extraction. These files correspond to 3.times.3 fields of views (FOVs) with 10% overlap…  A feature vector was computed per absorbance image (FOV)”; para 210: “feature extraction”; para 71: “vector 206 representative of cells' physiological and/or biochemical functions”: Fig. 2A: 206; para 68: “trained to correlate the input data 202 through data driven statistical  analysis approaches to generate a new interpretable model”: Fig. 2A: 202->204; Fig. 2B: para 72: “trained using a training input array 208 that includes labeled and/or defined images and/or data. The images of the training input array 208 depict microstructures of various stem cells or stem cell derived cell types.”; para 77: “labeled data”; para 96: “trained using a set of labeled/defined images of the training input array 208.”; para 218: “class -labeled training”; para 69: “identify critical cell features that can contribute to prediction of tissue characteristics”; abstract: “identifying characteristics for the plurality of cells.”; para 76: “identify which features within an image correlate to cell identity, safety, physiology, and/or biochemical processes”; para 132: “cell features that indicate iRPE monolayer function, allowing manufacturers to derive cell image feature confidence intervals; para 137: “features used to identify tissue function and developmental outliers”); develop a feature classifier to assign a tissue type to each training tissue segment identified in the training feature vector and to update a class confidence score for that tissue type, the tissue type being assigned according to the hierarchical histological taxonomy (Bharti: Fig. 4, 13: paras 71, 86, 87, 109, 222, 224, 225: “hierarchical clustering/grouping”; para 98: “output can be a single class or a probability of classes”; para 100: “probability of a certain class”; para 222: “Machine learning based classification models were built on cell level features”; paras 72, 77, 96, 218: labeled; para 87: “hierarchical bootstrap clustering can be performed on a dataset of cell features derived from the segmentation of RPE images via a convolutional neural network”; para 212: “Machine learning based regression models were built on cell level features extracted from RPE cells”; para 109: “1306 represent the corrected probability of clustering”: Fig. 13: primarily 1306); (Bharti: See above: application after training; para 64: “extract features”); and apply the feature classifier to assign a tissue type to the one or more tissue segments identified by the feature extractor for the image patch and to generate a confidence score for assigned tissue type within the image patch with reference to the class confidence score (Bharti: See above: application after training; para 64: “perform clustering functions, and/or perform classifying functions.”).  

Bharti is silent regarding database.

Sammak teaches a supervised digital pathology database (Sammak: para 100: “image databases”; para 277: “database”; para 276: “All publications and patents mentioned herein… are hereby incorporated by reference in their entirety”; para 218: “labelling was provided by an experienced stem cell research biologist, and we consider his expert rating to be the "truth"”; para 236: “feature vectors containing features derived from all nine training sets.”); and 
[]
develop a feature extractor to generate a training feature vector identifying one or more training tissue segments in each training image patch in the set of training image patches (Sammak: Fig. 3; para 68: neighborhood; para 169: training, feature vector, classifier, paras 202, 210: training; para 48: “deriving a plurality of image features from the images”; paras 218, 220, 226: “feature vectors”; para 236: “feature vectors containing features derived from all nine training sets.”); 
develop a feature classifier to assign a tissue type to each training tissue segment identified in the training feature vector and to update a class confidence score for that tissue type, the tissue type being assigned according to the hierarchical histological taxonomy (Sammak: Fig. 4; paras 176, 177, 181, 182, 183, 185, 202, 203, 204, 207, 209, 215, 216: “confidence value”; paras 14, 105: “hierarchical clustering”; para 169: training, feature vector, classifier; para 224: “Training all k binary classifiers yields a vector of confidence functions”; paras 202, 210: training; para 129: “confidence in the binary decision”; para 143: confidence; para 48: “classifying the cellular structure according to a statistical cellular structure model based on the derived image features”; para 104: “the classification module uses texture and/or border features that are extracted from the image analysis module to classify images of the cellular structure. In the case of cellular structures that are stem cells, stem cells may be classifed as [totipotent], pluripoten or as a or mature differentiated cell. The classification module includes a training module and a classification method”; para 7: “classification of a given cellular structure… "cellular structure" includes any type of cell, a cellular organelle, a cell culture, or any other discernible two- or three-dimensional biological or cellular structure”; Fig. 23: para 44: “cell types”; para 226: “use colony-wise feature vectors to classify stem cell colonies into five ( or four) categories”); 
apply the feature extractor to the image patch to identify one or more tissue segments within the image patch (Sammak: See above: application after training; Fig. 3); and 
apply the feature classifier to assign a tissue type to the one or more tissue segments identified by the feature extractor for the image patch and to generate a confidence score for assigned tissue type within the image patch with reference to the class confidence score (Sammak: See above: application after training; Fig. 4; paras 176, 177, 202, 203, 215, 216: “confidence value”; paras 14, 105: “hierarchical clustering”; Fig. 23: para 44: “cell types”).  

Thus, it would have been obvious for one of ordinary skill in the art, at the time of filing, to implement the teachings of Sammak into Bharti since Bharti suggests training classifiers to detect feature vectors and classify feature vectors using hierarchical histological taxonomy in general and Sammak suggests the beneficial use of training classifiers to detect feature vectors and classify feature vectors using 

Examiner provides official notice that the following limitations were well known prior to filing: a supervised digital pathology database having a set of training image patches stored thereon; a processor in communication with the supervised digital pathology database and operable to:  access the set of training image patches stored in the supervised digital pathology database.

One of ordinary skill in the art, prior to filing, would have recognized the advantage of having a central repository of labeled images accessible by researchers and innovators in order to aid in rapid development of new classification inventions. The teachings of the prior art could have been incorporated into Bharti in view of Sammak in that a supervised digital pathology database could have been accessed for training and implementation of a classification invention.

As per claim (unnumbered), Bharti in view of Sammak and Official Notice teaches the system of claim 1, wherein the processor is operable to: develop a convolutional neural network based on the set of training image patches (Bharti: See arguments and citations offered in rejecting claim 1 above; also see: Figs. 7, 9, 11; paras 98, 99, 101, 102, 105, 106, 107: CNN).

(Bharti: para 98: “convolutional layers”; para 99, 102: “maxpooling”; paras 98, 100: “fully connected layer”; para 84: sigmoid function).  Bharti does not teach “three”, “global”, and “single”.
Examiner provides Official Notice that these limitations were well known prior to filing.

It would have been obvious for one of ordinary skill in the art, prior to filing, to implement three convolutional blocks and a single fully-connected layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05 (II-B)). (Emphasis added.)

One of ordinary skill in the art, prior to filing, would have recognized the advantage of reducing the size of the activations without sacrificing performance. The teachings of the prior art could have been incorporated into Bharti in view of Sammak and Official Notice in that a global max pooling layer is used. (Emphasis added.)

As per claim 5, Bharti in view of Sammak and Official Notice teaches the system of claim 1, wherein the processor is operable to: generate a feature vector identifying the one or more tissue segments of the image patch (Bharti: See arguments and citations offered in rejecting claim 1 above; para 69: “identify critical cell features that can contribute to prediction of tissue characteristics”; abstract: “identifying characteristics for the plurality of cells.”; para 76: “identify which features within an image correlate to cell identity, safety, physiology, and/or biochemical processes”; para 132: “cell features that indicate iRPE monolayer function, allowing manufacturers to derive cell image feature confidence intervals; para 137: “features used to identify tissue function and developmental outliers”).  

As per claim 9, Bharti in view of Sammak and Official Notice teaches the system of claim 1, wherein the processor is operable to: -3-Appl. No. 161864,389 Amdt. Dated May 26, 2020 Reply to Notice to File Missing Parts dated May 8, 2020 map one or more prediction models to each tissue segment within the image patch to identify the tissue type relative to the training feature vector and class confidence score for that tissue type (Bharti: See arguments and citations offered in rejecting claim 1 above; Sammak: See arguments and citations offered in rejecting claim 1 above).  

As per claim 17, Bharti in view of Sammak and Official Notice teaches the system of claim 1, wherein the set of training image patches comprises one or more image patches showing at least one normal tissue and the at least one normal tissue is labelled with a tissue type (Bharti: See arguments and citations offered in rejecting claim 1 above; Sammak: See arguments and citations offered in rejecting claim 1 above).  

As per claim 20, Bharti in view of Sammak and Official Notice teaches the system of claim 1, wherein the processor is further operable to: identify one or more regions of interest in the image patch from which to generate one or more image patches; and identify the one or more tissue types in each image patch of the one or more image patches (Bharti: See arguments and citations offered in rejecting claim 1 above; Sammak: See arguments and citations offered in rejecting claim 1 above).  

As per claims 25, 26, 27, 30, 34, and 45, arguments made in rejecting claims 1, (unnumbered), 2, 5, 9, and 20 are analogous to arguments for rejecting claims 25, 26, 27, 30, 34, and 45.

As per claim 50, arguments made in rejecting claim 1 are analogous to arguments for rejecting claim 50. Bharti also teaches non-transitory computer-readable medium comprising instructions executable on a processor for implementing a method (Bharti: Fig. 1; paras 48, 49).

Allowable Subject Matter
Claims 6, 7, 12, 31, 32, and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662